DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 17 recite, or similarly recite, inter alia,
“…a processor configured to: 
receive the physiological data and the activity data, 
wherein the physiological data is used to calculate the HRV, 
wherein the activity data describes at least two of a physical state of the user, the wearable device, or an environment of the user, and 
wherein the activity data comprises at least three of the accelerometer-based movements of the user, illumination information, illumination change information, atmospheric pressure information, activity type, apparel worn by the user, running speed and distance information, step information, temperature information, temperature change information, light frequency, sound information, or location information;
identify, using the activity data, a stationary state of the user; and 
in response to identifying the stationary state: 
determine, based on correlating the physiological data and the activity data, whether the user's autonomic nervous system is in a predominantly parasympathetic state; and 
in response to determining that the user's autonomic nervous system is in a parasympathetic state, perform an action.”
The closest references found during Examiner’s search of the prior art were US 2018/0056131 A1 to Nakazawa et al., US 2017/0369075 A1 to Hwang, US 2017/0172520 A1 to Kannan et al., and US 2010/0274308 A1 to Scott.
However, none of the references cited above, alone or in combination with one another or any other prior art reference, fails anticipate or render obvious the inventions of claims 1, 9, and 17, including determining that a user is in a stationary state when determining whether a user’s state is in a predominantly parasympathetic state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791